By this Court.*—Clerke, J.
The act of 1851 gives no appellate jurisdiction over the trustees of 'common schools in the exercise of their powers to dismiss teachers and other officers of the ward schools and ward primaries.
The statute only gives the Board'of Education power to direct and prescribe general rules and regulations under which teachers shall be contracted with and employed.
The counsel for the trustees is right in saying that the hoard has no power to say who shall be appointed, and that, consequently, it has no power to say who shall he dismissed.
The by-law, therefore, under which the relator has made this application is without authority.
The order of special term should he affirmed with costs.
Order accordingly.

Present, Leonard, Clerke, and Barnard, JJ.